DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on February 19, 2021 have been fully considered but they are not persuasive. 
     With respect to claim 47, applicant argued that Ziobro and Yamauchi does not teach “determining whether a printer configured to print in [a] printer-specific color space will experience a gamut limitation by comparing color values [a] first image to the color values of [a] third image”. Examiner disagrees with applicant’s arguments because Yamauchi teaches determining whether a printer configured to print in [a] printer-specific color space will experience a gamut limitation by comparing color values [a] first image to the color values of [a] third image [as shown in Fig.7, the color gamut limitation unit 354 is being used to limit the color gamut of the selected color conversion coefficient tables which is being selected according to the detected forming toner formation region of the input image data and the designated printing signal (paragraphs 120-128). Therefore, a printer is configured to print in the printer-specific color space is considered being determined if it will experience a gamut limitation by comparing color values of the first image to the color values of the third image by the color gamut limitation unit 354 in order to limit the color gamut of the selected color conversion coefficient tables].
	Response to Amendment
The amendment to the claims received on February 19, 2021 has been entered.
The amendment of claims 28, 36 and 41 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Ziobro’719 (US 2002/0063719), and further in view of Yamauchi’896 (US 2004/0036896).
     With respect to claim 47, Ziobro’719 teaches a method comprising: 
     acquiring a first image in a first color space (paragraphs 29, 39 and 40); 
     transforming the first color space to a printer-specific color space to produce a second image from the first image (paragraph 40); 

     binning color values in the third image by dividing the first color space into a series of bins that represent unique color values (paragraph 31), and establishing a count for each bin by counting occurrences of each unique color value in the third image (paragraph 31); and 
     Ziobro’719 does not teach determining whether a printer configured to print in the printer-specific color space will experience a gamut limitation by comparing color values of the first image to the color values of the third image.
     Yamauchi’896 teaches determining whether a printer configured to print in the printer-specific color space will experience a gamut limitation by comparing color values of the first image to the color values of the third image [as shown in Fig.7, the color gamut limitation unit 354 is being used to limit the color gamut of the selected color conversion coefficient tables which is being selected according to the detected forming toner formation region of the input image data and the designated printing signal (paragraphs 120-128). Therefore, a printer configured to print in the printer-specific color space is considered being determined if it will experience a gamut limitation by comparing color values of the first image to the color values of the third image by the color gamut limitation unit 354 in order to limit the color gamut of the selected color conversion coefficient tables].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ziobro’719 
     With respect to claim 48, which further limits claim 47, Ziobro’719 does not teach wherein the first color space is a Lab color space that is printer independent.  
     Yamauchi’896 teaches wherein the first color space is a Lab color space that is printer independent [regarding to the color space L*a*b* shown in Fig.3].  
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ziobro’719 according to the teaching of Yamauchi’896 to use the Lab color space for color space conversion because this will allow the color conversion to be processed more effectively.
     With respect to claim 49, which further limits claim 47, Ziobro’719 does not teach wherein the gamut limitation is representative of a color that is included in the color values of the first image but is not included in the color values of the fourth image. 
      Yamauchi’896 wherein the gamut limitation is representative of a color that is included in the color values of the first image but is not included in the color values of the fourth image [as shown in Fig.7, the color conversion unit 32 is being used to convert the L*a*b*H color space to the YMCKH color space according the selected color conversion coefficient table which is being limit the color gamut by the color gamut limitation unit 354. As a result, the gamut limitation is representative of a color that is included in the color values of the first image which is in the Lab color space but is not included in the color values of the fourth image which is in CMYK space].
.
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Ziobro’719 (US 2002/0063719), Yamauchi’896 (US 2004/0036896) and further in view of Montague’953 (US 2013/0301953).
     With respect to claim 50, which further limits claim 47, the combination of Ziobro’719 and Yamauchi’896 does not teach 5110656-8730.US03/146068941.1causing display of the 3D histogram on an interface for review by an individual.
     Montague’953 teaches causing display of the 3D histogram on an interface for review by an individual (paragraph 134).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ziobro’719 and Yamauchi’896 according to the teaching of Montague’953 to use the display and manipulation the view of a 3D histogram because this will provide additional features to a user to enhance the view of the histogram.   
Allowable Subject Matter
Claims 28-46 are allowed.
The closest prior art, namely, Ziobro’719 (US 2002/0063719) and Sharp’800 (US 2010/0094800) fails to teach “obtaining source image data that corresponds to a source image for which color content is to be visualized; subsampling the source image data to produce subsampled image data; loading the subsampled image data that is in a given color space into GPU-resident memory” along with all the other limitations as required by independent claim 28.
The closest prior art, namely, Ziobro’719 (US 2002/0063719) and Gruber’414 (US 2013/0229414) fails to teach “programming an alpha blending algorithm that is designed to compute a weighted average of two colors to mimic an increment functionality of a histogram by setting each weight to a value of one” along with all the other limitations as required by independent claim 36.
Conclusion
     THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674